DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 have been rejected.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process or mathematical concept.
101 Analysis - Step 1
Claim 1 is directed to a computer-implemented method for receiving a reference line from a first location to a second location for an autonomous driving vehicle, segmenting the reference line, then smoothing the segments using quadratic programming spline and spiral smoothing algorithms.
Claim 9 is directed to a non-transitory machine readable medium having instructions that when executed,  receives a reference line from a first location to a second location for an autonomous driving vehicle, segments the reference line, then smooths the segments using quadratic programming spline and spiral smoothing algorithms.
Claim 17 is directed to a data processing system storing instructions that when executed, receives a reference line from a first location to a second location for an autonomous driving vehicle, segments the 

101 Analysis - Step 2A, Prong I
Claims 1, 9, and 17 recite the abstract concept segmenting a route from an origin to a destination and smoothing the segments to generate a reference line for a vehicle. The abstract idea is described by at least claims 1, 9, and 17 by segmenting an initial reference line and implementing quadratic algorithms smoothing the segments to generate a smoothed reference line for travel. These steps fall into the mental process or mathematical concept groupings of abstract ideas as they encompass manually drawing a segmented trajectory of from a first location to second location then connecting and smoothing the segments together. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1, 9, and 17, besides the recitation of “a Quadratic programming (QP) spline smoothing algorithm” and “a spiral smoothing algorithm,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “a Quadratic programming (QP) spline smoothing algorithm” and “a spiral smoothing algorithm” language, the claims encompass manually drawing a segmented trajectory of from a first location to second location then connecting and smoothing the segments together. Computer algorithms or formulas are used in the limitations regarding smoothing segments. Mental processes and mathematical concepts are considered ineligible by the Courts (see MPEP 2106.04(a)).

101 Analysis - Step 2A, Prong II
The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 does not recite technological language to integrate the judicial exception into a practical application. Claim 9 and 17 
Claim 9 recites a non-transitory computer readable medium including instructions and a processor which are generic computer components that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 9 also recites receiving an initial reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV), which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).

101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 9, and 17 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-8, 9-16, and 18-20:
Dependent claims 2-8, 9-16, and 18-20 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving a first and second location) and data output (i.e. generating a smoothed reference line). These limitations are considered mental process steps and 
Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-8, 9-16, and 18-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheckells et al. (U.S. Patent Application Publication No. 20190361450, and hereinafter, “Sheckells”) in view of Berkemeier (U.S. Patent Application Publication No. 20160313735).

Regarding claim 1, Sheckells teaches the computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising:
in response to receiving an initial reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV)
Sheckells [0038] discloses a route planner that can determine a most efficient route for an autonomous vehicle to travel from a first location or current location to a second location or target location.
segmenting the initial reference line into a plurality of reference line segments, including a first reference line segment, a second reference segment, and a third reference line segment in sequence
Sheckells [0011] discloses a reference trajectory, which may correspond to an ideal route for the autonomous vehicle.
Sheckells [0012] discloses that the reference trajectory may be parse into segments.
Sheckells [0025] to [0027] discloses a first, second, and third segment of a reference trajectory 
smoothing the first reference line segment and the third reference line segment using a Quadratic programming (QP) spline smoothing algorithm
Sheckells [0072] discloses a trajectory smoother component that can leverage algorithms to optimize the trajectory including sequential quadratic programming.
connecting smoothed reference line segments from the plurality of reference line segments to generate a smoothed reference line, which is to be used as a reference line of the route to control the ADV.  
Sheckells [0030] discloses that the curvature of the segments can be continuous between the various segments.
Sheckells [0018] discloses that the one or more segments can generate a reference trajectory.
Sheckells does not expressly teach:
smoothing the second reference line segment using a spiral smoothing algorithm
Berkemeier teaches:
smoothing the second reference line segment using a spiral smoothing algorithm
Berkemeier [0110] discloses clothoid spline calculation that calculates a suitable clothoid spline corresponding to second clothoid segment data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory smoother disclosed in Sheckells to explicitly teach that the second reference line is smoothed using a spiral smoothing algorithm, as taught in Berkemeier, to “[optimize] transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs” (see Berkemeier [0006]).

Regarding claims 2, 10, and 18, Sheckells teaches the method of claim 1, further comprising:
iteratively performing smoothing using the QP spline smoothing algorithm 
Sheckells [0072] discloses that the trajectory smoother can utilize models involving sequential quadratic programming.
Sheckells does not expressly teach:
performing smoothing using a spiral smoothing algorithm in an alternating manner for all of the reference line segments.  
Berkemeier teaches:
performing smoothing using a spiral smoothing algorithm in an alternating manner for all of the reference line segments.  
Berkemeier [0008] discloses that the clothoid spline may be inserted between the first path element and final path element.
Berkemeier [0010] discloses that the path may comprise of arc and line segments joined by clothoid transitions, thus alternating between spline and spiral smoothing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory smoother of Sheckells to incorporate that the spline and spiral smoothing may be alternating, as taught in Berkemeier, in order to “[optimize] transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs” (see Berkemeier [0006]).

Regarding claims 3, 11, and 19, Sheckells teaches the method of claim 1, wherein:
the length of each of the plurality of reference line segments is dynamically determined based on road conditions of the route and a speed of the ADV.  
Sheckells [0017] discloses that the distance travelled by the vehicle may correspond to a length of the trajectory associated with one or more segments of the reference trajectory.

Regarding claims 4, 12, and 20, Sheckells teaches the method of claim 1, wherein:
at least one of the reference line segments is different in length from at least one other reference line segment.  
Sheckells Figure 2 (shown below) depicts a reference trajectory associated with transition points distinguishing segments of various curvature values and, as illustrated, various lengths.

    PNG
    media_image1.png
    543
    393
    media_image1.png
    Greyscale


Regarding claims 5 and 13, Sheckells teaches the method of claim 1, wherein:
smoothing the first reference line segment and the second reference line segment occurs during a same planning cycle.  
Sheckells does not expressly teach:
smoothing the first reference line segment and the second reference line segment occurs during a same planning cycle.  
Berkemeier teaches:
smoothing the first reference line segment and the second reference line segment occurs during a same planning cycle.  
Berkemeier [0010] discloses that the connections between the segments may occur as a one step process in which the path is made directly with clothoid segments that connect together.


Regarding claims 6 and 14, Sheckells does not expressly teach the method of claim 1, wherein:
smoothing the first reference line segment and the second reference line segment occurs during different planning cycles.  
Berkemeier teaches:
smoothing the first reference line segment and the second reference line segment occurs during different planning cycles.  
Berkemeier [0010] discloses that the connections between the segments may occur as a two-step process in which the arc and line segments are connected by inserting clothoid transitions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory planner disclosed in Sheckells to incorporate that the first and second reference line segments are smoothed in different planning cycles, as taught in Berkemeier, in order to “more accurately follow paths which consist of arc and line segments” and to “control the tradeoff between accuracy and smoothness when making a transition between two arc segments or between an arc and line segment” (see Berkemeier [0030]).

Regarding claims 8 and 16, Sheckells teaches the method of claim 1, wherein:
at least one of the set of constraints are dynamically tunable, wherein the set of constraints represent an initial location, a direction, and a curvature of the ADV.  
Sheckells [0072] discloses implementing algorithms including differential dynamic programming, constraints including geometry and/or physical properties of the vehicle, bi-directionality of vehicle travel, and a trajectory.
Sheckells [0034] discloses that an initial position is determined to generate the trajectory.

Regarding claim 9, Sheckells teaches the non-transitory machine-readable medium having instructions stored therein for operating an autonomous driving vehicle (ADV), the instructions, when executed by a processor, causing the processor to perform operations, the operations comprising:
in response to receiving an initial reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV)
Sheckells [0038] discloses a route planner that can determine a most efficient route for an autonomous vehicle to travel from a first location or current location to a second location or target location.
segmenting the initial reference line into a plurality of reference line segments, including a first reference line segment, a second reference segment, and a third reference line segment in sequence
Sheckells [0011] discloses a reference trajectory, which may correspond to an ideal route for the autonomous vehicle.
Sheckells [0012] discloses that the reference trajectory may be parse into segments.
Sheckells [0025] to [0027] discloses a first, second, and third segment of a reference trajectory 
smoothing the first reference line segment and the third reference line segment using a Quadratic programming (QP) spline smoothing algorithm
Sheckells [0072] discloses a trajectory smoother component that can leverage algorithms to optimize the trajectory including sequential quadratic programming.
connecting smoothed reference line segments from the plurality of reference line segments to generate a smoothed reference line, which is to be used as a reference line of the route to control the ADV.  
Sheckells [0030] discloses that the curvature of the segments can be continuous between the various segments.
Sheckells [0018] discloses that the one or more segments can generate a reference trajectory.
Sheckells does not expressly teach:
smoothing the second reference line segment using a spiral smoothing algorithm
Berkemeier teaches:
smoothing the second reference line segment using a spiral smoothing algorithm
Berkemeier [0110] discloses clothoid spline calculation that calculates a suitable clothoid spline corresponding to second clothoid segment data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory smoother disclosed in Sheckells to explicitly teach that the second reference line is smoothed using a spiral smoothing algorithm, as taught in Berkemeier, to “[optimize] transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs” (see Berkemeier [0006]).

Regarding claim 17, Sheckells teaches the data processing system, comprising:
a processor
Sheckells [0033] discloses one or more processors.
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including in response to receiving an initial reference line representing a route from a first location to a second location associated with an autonomous driving vehicle (ADV)
Sheckells [0038] discloses a route planner that can determine a most efficient route for an autonomous vehicle to travel from a first location or current location to a second location or target location.
segmenting the initial reference line into a plurality of reference line segments, including a first reference line segment, a second reference segment, and a third reference line segment in sequence
Sheckells [0011] discloses a reference trajectory, which may correspond to an ideal route for the autonomous vehicle.
Sheckells [0012] discloses that the reference trajectory may be parse into segments.
Sheckells [0025] to [0027] discloses a first, second, and third segment of a reference trajectory 
smoothing the first reference line segment and the third reference line segment using a Quadratic programming (QP) spline smoothing algorithm
Sheckells [0072] discloses a trajectory smoother component that can leverage algorithms to optimize the trajectory including sequential quadratic programming.
connecting smoothed reference line segments from the plurality of reference line segments to generate a smoothed reference line, which is to be used as a reference line of the route to control the ADV.  
Sheckells [0030] discloses that the curvature of the segments can be continuous between the various segments.
Sheckells [0018] discloses that the one or more segments can generate a reference trajectory.
Sheckells does not expressly teach:
smoothing the second reference line segment using a spiral smoothing algorithm
Berkemeier teaches:
smoothing the second reference line segment using a spiral smoothing algorithm
Berkemeier [0110] discloses clothoid spline calculation that calculates a suitable clothoid spline corresponding to second clothoid segment data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory smoother disclosed in Sheckells to explicitly teach that the second reference line is smoothed using a spiral smoothing algorithm, as taught in Berkemeier, to “[optimize] transitions between path segments that minimize lateral acceleration and achieve smoother transitions between path segments, thus reducing wear and tear on autonomous vehicles and saving maintenance costs” (see Berkemeier [0006]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheckells et al. (U.S. Patent Application Publication No. 20190361450, and hereinafter, “Sheckells”) in view of Berkemeier (U.S. Patent Application Publication No. 20160313735), further in view of Berglund et al. (Planning Smooth Paths among Obstacles using Minimum Curvature Variation B-Splines, 2009).

Regarding claims 7 and 15, Sheckells does not expressly teach the method of claim 1, wherein:
each of the first reference segment, the second reference line segment, and the third reference line segment is smoothed and optimized in a different planning cycle.  
Berglund teaches:
each of the first reference segment, the second reference line segment, and the third reference line segment is smoothed and optimized in a different planning cycle.  
Berglund, Section II Paragraphs 2 and 3, disclose that a path is built from subpaths which are built from consecutive path segments. Berglund discusses that each of the path segments are defined in a separate coordinate system, indicating that each segment is processed independent from one another.
Berglund, Section IV Paragraph 3, disclose having multiple cycles when generating path segments.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trajectory planning disclosed in Sheckells to incorporate each segment having separate processing cycles, as taught in Berglund, to increase the degrees of freedom in a given path and thus yield a smoother path from initial to terminal endpoint (see Berglund Section IV). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kanayama (U.S. Patent No. 5,109,340) discloses a method for planning paths for autonomous vehicles capable of planning curved paths consisting of cubic spirals smoother than those planned by conventional path planning methods.
Quist (U.S. Patent No. 8,930,058) discloses navigation and vehicle control algorithms that allow predefined courses to be represented continuously with smoothly varying curvatures having no discontinuities of curvature, direction, or acceleration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T.S./
Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/
Primary Examiner, Art Unit 3662